ORDER

PER CURIAM:
AND NOW, this 17th day of July, 2000, upon consideration of the Report and Recommendations of the Disciplinary Board dated May 15, 2000, it is hereby
ORDERED that JONATHAN ANDREW MOORE be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years retroactive to August 27,1996, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.